848 F.2d 1245
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Vern W. ENGLERT, Petitioner,v.SMALL BUSINESS ADMINISTRATION, Respondent.
No. 88-3093.
United States Court of Appeals, Federal Circuit.
May 11, 1988.

Before PAULINE NEWMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board in Docket No. SF04328710485, sustaining petitioner's removal for unacceptable performance, is affirmed on the basis of the initial decision of the administrative judge, which became final when the Board denied the petition for review of that decision.